                                           Case 5:21-cv-00881-EJD Document 14 Filed 07/20/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     BRIAN WHITAKER,                                     Case No. 5:21-cv-00881-EJD
                                                        Plaintiff,                           ORDER TO SHOW CAUSE WHY
                                   9
                                                                                             ACTION SHOULD NOT BE
                                                  v.                                         DISMISSED
                                  10

                                  11     LSH PLUS LLC,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Brian Whitaker filed the present action on February 4, 2021. Dkt. No. 1.

                                  15   Pursuant to General Order 56, the parties’ last day to conduct a joint site inspection was May 10,

                                  16   2021 and Plaintiff’s last day to file a notice of need for mediation was June 21, 2021. Dkt. No. 5.

                                  17   Plaintiff did not file a notice of need for mediation, nor did Plaintiff seek relief from the June 21,

                                  18   2021 deadline. On April 9, 2021, Plaintiff sought entry of default against Defendant LSH Plus,

                                  19   LLC, which the Clerk of the Court entered on April 14, 2021. Dkt. Nos. 12, 13. Plaintiff has

                                  20   taken no further action since.

                                  21          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  22   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  23   (1962). Plaintiff is directed to file by August 9, 2021 either (a) a motion for default judgment or

                                  24   (b) a written response to this order, and to appear before the Court on August 19, 2021, at 10:00

                                  25   a.m. and show cause why this action should not be dismissed with prejudice for failure to

                                  26   prosecute pursuant to Federal Rule of Civil Procedure 41(b). If Plaintiff fails to file a motion for

                                  27   default judgment or a written response by the above deadline, the Court will dismiss the action

                                  28   Case No.: 5:21-cv-00881-EJD
                                       OSC WHY ACTION SHOULD NOT BE DISMISSED
                                                                        1
                                          Case 5:21-cv-00881-EJD Document 14 Filed 07/20/21 Page 2 of 2




                                   1   with prejudice pursuant to Federal Rule of Civil Procedure 41(b).

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 20, 2021

                                   4

                                   5
                                                                                                  EDWARD J. DAVILA
                                   6                                                              United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:21-cv-00881-EJD
                                       OSC WHY ACTION SHOULD NOT BE DISMISSED
                                                                        2
